DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 07/08/2022 has been entered.  Claims 1-16 and 43-58 are currently pending in the application.  Claims 2, 4-6, 8-14 and 16 have been withdrawn from further consideration.  In addition, after a full review of the instant application, it is noted that new claim 54 contains limitation(s) drawn to non-elected Species 8 (as depicted in Figures 20-21 and described in para. 0084); accordingly, claim 54 is withdrawn from further consideration as being drawn to a non-elected invention.  Claims 1, 3, 7, 15, 43-53 and 54-58 are being treated on the merits.  
Any rejection(s) and/or objection(s) made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant's amendments and/or arguments in the response filed on 07/08/2022.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required:
In claims 1, 43 and 49, there is no antecedent basis in the elected species for "wherein the first continuous thread is not disposed on the exterior surface of the sole structure"
Claim Objections
Claim 49 is objected to because of the following informalities:
In claim 49, line 7, "a plurality of anchor points" appears to read "a first plurality of anchor points" in order to be clear as claim 53 recites "a second plurality of anchor points".
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 56 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 56 recites the limitation "the second winding element".  There is insufficient antecedent basis for this limitation in the claim.  It is noted that claim 49 does not set forth a second winding element.  For examination purposes, based on the original disclosure, "the second winding element" has been interpreted as "a second winding element".
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 3, 7, 15 and 57-58 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corcoran-Tadd (US 2019/0307208 A1).  
Regarding claim 1, Corcoran-Tadd discloses a method of manufacturing an article of footwear (figs. 1B, 2, 10; paras. 0058, 0098, 0153-0154), the method comprising:  
providing a sole structure (sole section 1042; fig. 10; paras. 0154-0155) and a support structure (a last 400; figs. 4A-4B; paras. 0099, 0111), the sole structure defining an exterior surface (an outer surface facing the foot cavity and opposite to outsole 180; figs. 1A-1B, 10); 
winding a first continuous thread (first continuous thread 1010; fig. 10; paras. 0154-0155) around the support structure (figs. 4A-4B; paras. 0099, 0111) to at least partially define an upper (fig. 10; paras. 0153-0154); 
securing the first continuous thread (figs. 2, 10; paras. 0098, 0101, 0153); 
defining a plurality of anchor points (anchor points 404; figs. 4A-4B; para. 0111) on the support structure (last 400; figs. 4A-4B); 
winding a second continuous thread (second continuous thread 1020; fig. 10; para. 0155) around the plurality of anchor points defined on the support structure and around the sole structure (figs. 1B, 10; paras. 0154-0155) so that the second continuous thread extends from the support structure to the sole structure (figs. 1B, 10; paras. 0060, 0154-0155); and 
securing the second continuous thread (figs. 2, 10; paras. 0098, 0101, 0155), 
wherein the first continuous thread is not disposed on the exterior surface of the sole structure (see figs. 1A-1B and 10).
Regarding claim 3, Corcoran-Tadd discloses the method of claim 1, and further discloses the method further comprising providing a thread supply system (a winding machine 1300 to feed a thread; fig. 13; paras. 0170-0171), wherein the thread supply system is configured to provide the first continuous thread (fig. 13; paras. 0170-0171).
Regarding claim 7, Corcoran-Tadd discloses the method of claim 1, and further discloses wherein the support structure comprises at least a portion of a shoe last that defines a forefoot portion, a midfoot portion, and a heel portion (see figs. 4A-4B; paras. 0099, 0111), and wherein the method further comprises providing a plurality of anchor points in the heel portion (see figs. 4A-4B, 10; paras. 0099, 0111).
Regarding claim 15, Corcoran-Tadd discloses the method of claim 1, and further discloses the method further comprising winding a third continuous thread (the thread pattern may include any suitable number of continuous threads, including a third continuous thread; figs. 1A-1B, 10; para. 0091) around the plurality of anchor points of the support structure and around the sole structure (figs. 1B, 10; paras. 0154-0155).
Regarding claim 57, Corcoran-Tadd discloses the method of claim 1, and further discloses wherein the support structure (last 400; figs. 4A-4B) comprises a forefoot region, a midfoot region, and a heel region (see figs. 4A-4B), wherein the first continuous thread (first continuous thread 1010; fig. 10) covers at least a portion of each of the forefoot region, the midfoot region, and the heel region (see figs. 1B, 4A-4B, 10).
Regarding claim 58, Corcoran-Tadd discloses the method of claim 1, and further discloses wherein the second continuous thread (second continuous thread 1020; fig. 10) adheres to the upper and to the exterior surface of sole structure (figs. 1B, 4A-4B, 10), and wherein the second continuous thread is configured to couple the upper to the sole structure (fig. 10; paras. 0154-0155).
Claims 1, 3, 7, 15, 43-58 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruce (US 2019/0098955 A1).  
Regarding claim 1, Bruce discloses a method of manufacturing an article of footwear (figs. 12-13, 20; paras. 0010, 0078, 0103), the method comprising: 
providing a sole structure (sole 550; fig. 12; para. 0079) and a support structure (last 1100; fig. 20; paras. 0041, 0103), the sole structure defining an exterior surface (an outer surface of sole 550 facing the ground when in use; referencing fig. 12); 
winding a first continuous thread (a first thread forming a braided upper structure 540; fig. 12; para. 0078) around the support structure to at least partially define an upper (use of last 1100 by over braiding apparatus 1120; figs. 12, 20; paras. 0078, 0103); 
securing the first continuous thread (during braiding; fig. 12); 
defining a plurality of anchor points (by pins 1130 or 1131; figs. 21-22; para. 0106-0107) on the support structure (on last 1100; figs. 12, 20; paras. 0078, 0103); 
winding a second continuous thread (floating cable 525; fig. 12; para. 0081) around the plurality of anchor points defined on the support structure and around the sole structure so that the second continuous thread extends from the support structure to the sole structure referencing figs. 12-13; paras. 0081, 0106-0107); and 
securing the second continuous thread (during braiding; referencing figs. 12-13; para. 0081), 
wherein the first continuous thread is not disposed on the exterior surface of the sole structure (the braided upper structure 540 is not disposed on the outer surface of sole 550; referencing fig. 12).
Regarding claim 3, Bruce discloses the method of claim 1, and further discloses the method further comprising providing a thread supply system (outer frame portion 1117 housing one or more spools of yarns 1119; fig. 20; para. 0104), wherein the thread supply system is configured to provide the first continuous thread (for braiding braided upper structure 540; figs. 12, 20, 23; paras. 0078, 0103, 0104, 0108).
Regarding claim 7, Bruce discloses the method of claim 1, and further discloses wherein the support structure comprises at least a portion of a shoe last (last 1100; fig. 20; paras. 0041, 0103) that defines a forefoot portion, a midfoot portion, and a heel portion forefoot region 1104; fig. 20; para. 0103), a midfoot region (midfoot region 1103; fig. 20; para. 0103), and a heel region (heel region 1102; fig. 20; para. 0103), and wherein the method further comprises providing a plurality of anchor points in the heel portion (corresponding to the locations of the first thread forming the braided upper structure 540 and floating cable 520 in the heel region; figs. 12-13; para. 0079).
Regarding claim 15, Bruce discloses the method of claim 1, and further discloses the method further comprising winding a third continuous thread (floating cable 520; figs. 12-13; para. 0079) around the plurality of anchor points of the support structure and around the sole structure (referencing figs. 12-13; paras. 0081, 0106-0107).
Regarding claim 43, Bruce discloses a method of manufacturing an article of footwear (figs. 12-13, 20; paras. 0010, 0078, 0103), the method comprising: 
providing a support structure (last 1100; fig. 20; paras. 0041, 0103) and a sole structure (sole 550; fig. 12; para. 0079); 
winding a first continuous thread (a first thread forming a braided upper structure 540; fig. 12; para. 0078) around the support structure to at least partially define an upper (use of last 1100 by over braiding apparatus 1120; figs. 12, 20; paras. 0078, 0103); 
defining a first plurality of anchor points (by pins 1130 or 1131; figs. 21-22; para. 0106-0107) on a first region of the support structure (a forefoot region of last 1100; figs. 12, 21; paras. 0079, 0106-0107); and 
winding a second continuous thread (floating cable 525; fig. 12; para. 0081) around the first plurality of anchor points on the support structure, and around the sole structure (referencing figs. 12-13; paras. 0081, 0106-0107), 
wherein the first continuous thread is not disposed on an exterior surface of the sole structure (the braided upper structure 540 is not disposed on an outer surface of sole 550 facing the ground when in use; referencing fig. 12).
Regarding claim 44, Bruce discloses the method of claim 43, and further discloses wherein the second continuous thread adheres to a surface of the upper and the exterior surface of the sole structure (referencing figs. 12-13; para. 0081).
Regarding claim 45, Bruce discloses the method of claim 43, and further discloses wherein the second continuous thread is configured to couple the upper to the sole structure (paras. 0079, 0081).
Regarding claim 46, Bruce discloses the method of claim 43, and further discloses the method further comprising defining a second plurality of anchor points (by pins 1130 or 1131; figs. 21-22; para. 0106-0107) on a second region of the support structure (corresponding to the location of floating cable 520 in the heel region; figs. 12-13; para. 0079; fig. 12; para. 0079) and winding a third continuous thread (floating cable 520; fig. 12; paras. 0079, 0081) around the second plurality of anchor points and around the sole structure (referencing figs. 12-13; paras. 0081, 0106-0107).
Regarding claim 47, Bruce discloses the method of claim 43, and further discloses wherein the first continuous thread extends from a front distal end of the support structure to a rear distal end of the support structure (forming a braided structure from a front distal end of the support structure to a rear distal end of the last; see figs. 12, 20; para. 0078).
Regarding claim 48, Bruce discloses the method of claim 43, and further discloses wherein the second continuous thread defines a textured surface along the exterior surface of the sole structure (referencing figs. 12-13; paras.0080-0081).
Regarding claim 49, Bruce discloses a method of manufacturing an article of footwear (figs. 12-13, 20; paras. 0010, 0078, 0103), the method comprising: 
providing a support structure (last 1100; fig. 20; paras. 0041, 0103) and a sole structure (sole 550; fig. 12; para. 0079), the support structure including a forefoot region (forefoot region 1104; fig. 20; para. 0103), a midfoot region (midfoot region 1103; fig. 20; para. 0103), and a heel region (heel region 1102; fig. 20; para. 0103); 
winding a first continuous thread (a first thread forming a braided upper structure 540; fig. 12; para. 0078) around the support structure (use of last 1100 by over braiding apparatus 1120; fig. 20; para. 0103), the first continuous thread at least partially covering the forefoot region, the midfoot region, and the heel region of the support structure to at least partially define an upper (figs. 12, 20; paras. 0078, 0103); 
defining a plurality of anchor points (by pins 1130 or 1131; figs. 21-22; para. 0106-0107) on the support structure (on last 1100; figs. 12, 21; paras. 0078, 0106-0107); and 
winding a second continuous thread (floating cable 525; fig. 12; para. 0081) around the plurality of anchor points on the support structure and around the sole structure (referencing figs. 12-13; paras. 0081, 0106-0107), 
wherein the second continuous thread couples the upper to the sole structure (paras. 0079, 0081), and 
wherein the first continuous thread is not disposed on an exterior surface of the sole structure (the braided upper structure 540 is not disposed on an outer surface of sole 550 facing the ground when in use; referencing fig. 12).
Regarding claim 50, Bruce discloses the method of claim 49, and further discloses wherein the second continuous thread adheres to the upper and the sole structure (referencing figs. 12-13; para. 0081).
Regarding claim 51, Bruce discloses the method of claim 49, and further discloses wherein the first continuous thread substantially covers an outer surface of the support structure (braiding the braided upper structure 540 over last 1100 with the first continuous thread; figs. 12, 20, 23; paras. 0078, 0103, 0108).
Regarding claim 52, Bruce discloses the method of claim 49, and further discloses wherein the second continuous thread defines a textured surface along the exterior surface of the sole structure (referencing figs. 12-13; paras.0080-0081).
Regarding claim 53, Bruce discloses the method of claim 49, and further discloses the method further comprising defining a second plurality of anchor points (by pins 1130 or 1131; fig. 21; para. 0106-0107) on the heel region (corresponding to the locations of floating cable 520 in the heel region; figs. 12-13; para. 0079) and winding a third continuous thread (floating cable 520; figs. 12-13; para. 0079) around the second plurality of anchor points and around the sole structure (referencing figs. 12-13; paras. 0081, 0106-0107).
Regarding claim 55, Bruce discloses the method of claim 49, and further discloses the method further comprising providing a thread supply system (outer frame portion 1117 housing one or more spools of yarns 1119; fig. 20; para. 0104), wherein the thread supply system is configured to provide the first continuous thread (for braiding braided upper structure 540; figs. 12, 20, 23; paras. 0078, 0103, 0104, 0108).
Regarding claim 56, Bruce discloses the method of claim 49, and further discloses wherein a second winding element (floating cables 520, 525; fig. 12; para. 0079) is wound in a first direction along the midfoot region (see annotated fig. 12), and in a second direction along the heel region (see annotated fig. 12).

    PNG
    media_image1.png
    411
    1029
    media_image1.png
    Greyscale

Annotated Fig. 12 from US 2019/0098955 A1

Regarding claim 57, Bruce discloses the method of claim 1, and further discloses wherein the support structure comprises a forefoot region (forefoot region 1104; fig. 20; para. 0103), a midfoot region (midfoot region 1103; fig. 20; para. 0103), and a heel region (heel region 1102; fig. 20; para. 0103), wherein the first continuous thread covers at least a portion of each of the forefoot region, the midfoot region, and the heel region (braiding the braided upper structure 540 over last 1100 with the first continuous thread; figs. 12, 20; paras. 0078, 0103).
Regarding claim 58, Bruce discloses the method of claim 1, and further discloses wherein the second continuous thread adheres to the upper and to the exterior surface of sole structure (referencing figs. 12-13; para. 0081), and wherein the second continuous thread is configured to couple the upper to the sole structure (paras. 0079, 0081).
Response to Arguments
In view of Applicant's amendment, newly modified grounds of rejection have been identified and applied as necessitated by the amendment.  Applicant's arguments with respect to the amended claims have been fully considered but are moot in view of the new grounds of rejection as discussed supra.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732